Citation Nr: 1539089	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-44 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a chest disability, claimed as chest wall pain.

4.  Entitlement to service connection for a left rib disability, claimed as a left rib contusion.

5.  Entitlement to service connection for a left shoulder disability, claimed as a rotator cuff condition.

6.  Entitlement to service connection for a sinus disability, claimed as secondary to the residuals of a broken nose.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1999 and from August 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued a March 2007 denial of the claims on appeal after new evidence was submitted within the appeal period.  Jurisdiction for the Veteran's claims was subsequently transferred to the RO in New Orleans, Louisiana, prior to certification to the Board.

It appears from the record that the Veteran contacted the New Orleans RO in December 2014 to file an informal claim, but the specific disability was not noted on the report of contact.  The RO never undertook subsequent development action regarding the informal claim.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sleep apnea, a chest disability, a left rib disability, a left shoulder disability, and a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

Hypertension was shown in service, and is shown currently.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If certain chronic diseases enumerated in 38 C.F.R. § 3.309, to include hypertension, are shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  

Here, hypertension, as defined by VA regulation, was shown in service.  As early as July 1988, the Veteran had consistently elevated diastolic blood pressure.  This was confirmed by multiple readings on several different occasions.  In July 1988, the Veteran's blood pressure was taken twice and shown to be 128/90 and 130/90.  In August 1990, the Veteran sought treatment for chest pain.  His blood pressure was initially shown to be extremely elevated, measuring 194/168.  He was monitored for several hours and subsequent readings were taken at 160/108, 146/94, 138/90, 132/88, 146/92, 146/90, and 146/94 after stabilization.  During follow-up treatment in September 1990, the Veteran's blood pressure was measured at 138/98 and 152/108 on back-to-back days.  In October 1992, the Veteran's blood pressure was measured at 150/98, 140/100, and 140/102.  In May 1998, the Veteran's blood pressure was screened on three consecutive days.  On the first day, readings were 122/92 and 124/94.  On the second day, the reading was 124/90.  On the third day, the readings were 126/94 and 138/88.  In March 1999, the Veteran's blood pressure measured 142/108, and the treating physician noted his diastolic blood pressure had consistently been above 90 mm for several years.  

As hypertension was shown in service, a subsequent manifestation of the condition will be deemed service connected.  38 C.F.R. § 3.303(b).  A March 2015 VA examiner determined the Veteran had current hypertension.  The March 2015 examiner provided a negative opinion with respect to service connection; however, that part of the opinion is of little probative value as it is based on an incorrect factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is dependent on the accuracy of the history considered).  The March 2015 examiner discussed two specific instances of elevated blood pressure in April 1992 and March 1999 as prompted by the AOJ and explained the elevated blood pressure on these occasions was most likely associated with pain, which was the primary basis for seeking treatment at the time, and not early signs of hypertension.  While responding to the AOJ's request, it appears the March 2015 examiner failed to consider the Veteran's entire medical history.  The full record shows consistently elevated diastolic blood pressure for more than ten years in service, even in the absence of other symptomatology.  Thus, entitlement to service connection for hypertension is warranted, as it was shown in service by readings taken two or more times on at least three different days and the Veteran has a current diagnosis for the disability.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran requested a Board hearing for the claims on appeal.  A videoconference hearing was scheduled in August 2015, but the Veteran failed to appear.  The notice of the hearing was not sent to his last reported address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested hearing, notifying him at his last reported address.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


